vie department of the treasury internal_revenue_service washington d c 4fiis oy - oy date may of e g0 to contact person id number telephone number employer_identification_number legend x y dear sir or madam this is in reply to your letter of date as supplemented by your fetter of date requesting advance approval of a grant-making program designed to strengthen leadership in the fields of urban and rural community development and affordable housing you have been recognized as exempt under sec_50i c of the code and are a private_foundation within the meaning of sec_509 you were established by x and have received substantial funding from x x operates in the secondary mortgage market it does not originate loans but purchases loans from mortgage lenders you were originally established by x to make grants to various organizations that are described in sec_50l c of the code with an emphasis on those organizations involved in the field of housing this new program is designed to recognize and reward professionals for their work in the areas of community development and affordable housing it will seek to improve and cultivate their professional skills and to foster the development of creative solutions to housing issues candidates for grants will be nominated through a process you have designed to identify a wide variety of qualified candidates nominations will come from a broad spectrum of organizations both nonprofit and for-profit and individuals with experience and exposure to qualified candidates in the fields of affordable housing and community development however approximately y percent of the nominations will be made by representatives of x‘s local partnership offices your field and regional offices your employees board members and former board members candidates will not be eligible to participate in this program if they are employees of or family members of employees of x or you or if they are family members of individual nominators or members of the program review committees or selection committee you have established criteria to select grantees from amongst the nominees in an objective and nondiscriminatory manner final selection will be made by a member committee this committee will be comprised of the chair of your board_of directors or a designee your president and ceo or a designee and three individuals associated with national foundations academia or other nonprofit organization who do not have any affiliation with either x or yourself re you have established procedures to continuously review the grant and the expenditures of each grantee you have also indicated that where a grantee fails to follow through on their proposal you will refuse to make additional payments request that funds be returned and resort to such other measures as may be economic and prudent you will also maintain complete records regarding the selection process expenditures and reports regarding the program undertaken by the grantee you expect that the grant recipients will work with your staff to improve housing opportunities in the country this may include designing a plan that may include affordable housing and community development issues research establishing academic and in-service studies mentorship opportunities internships and other activities designed to enhance the individual's skill and learning in the field affordable housing and community development issues the program will also recognize individuals who are making significant contributions to community development and the field of affordable housing increase leadership and profession skill in the area create new solutions to housing problems and perhaps influence your long-term strategies in the area it is hoped that this program will permit exploration of new solutions to current as previously stated you have requested advance approval of your procedures for administering this grant program pursuant to the requirements of sec_53_4945-4 of the foundation and similar excise_tax regulations sec_50l c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 a of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50l c is chapter a private_foundation and subject_to the excise_taxes of sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 a of the regulations defines the term ‘grants’ as including but not limited to such expenditures as scholarships fellowships internships prizes_and_awards term ‘grants’ do not ordinarily include salaries or other compensation to employees the sec_53_4945-4 a ii of the regulations provides that under sec_4945 a grant to an individual for travel study or other similar purposes is not a ‘taxable expenditure’ only if ee re a the grant is awarded on an objective and nondiscriminatory basis within the meaning of paragraph b of this section b the grant is made pursuant to a procedure approved in advance by the commissioner and c it is demonstrated to the satisfaction of the commissioner that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee if a grant is made to an individual for a purpose described in sec_4945 and such grant otherwise meets the requirements of sec_4945 such grant shall not be treated as a taxable_expenditure even if under sec_117 or if it is a scholarship or a fellowship_grant which is not excludable from income it is a prize or award which is includible in income under sec_74 sec_53_4945-4 provides that a grant by a private_foundation to an individual which meets the requirements of sec_4945 d and g is a taxable_expenditure by such foundation under sec_4945 only if i the grant is earmarked to be used for any activity described in sec_4945 or or is earmarked to be used in a manner which would violate sec_4945 or ii there is an agreement oral or written whereby such grantor foundation may cause the grantee to engage in any such prohibited activity and such grant is in fact used in a manner which violates sec_4945 or iii the grant is made for a purpose other than a purpose described in sec_170 b for purposes of this subparagraph a grant by a private_foundation is earmarked if such grant is given pursuant to an agreement oral or written that the grant will be used for specific purposes sec_53_4945-4 b of the regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_53_4945-4 and of the regulations require that the group from which the candidates are selected is sufficiently broad the selection is made by criteria reasonably related to the purposes of the grant and that the persons making the selection not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that to secure the necessary prior approval of a grant-making program a private_foundation must demonstrate to the satisfaction of the commissioner that-- i its grant procedure includes an objective and nondiscriminatory selection process as described in paragraph b of this section ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and re iii the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance sec_53_4945-4 and require that progress records regarding a g grant be maintained jeopardized grants be investigated and reasonable efforts be made to recover the grant monies sec_53_4945-4 c of the regulations requires that a private_foundation shall retain records pertaining to all grants to individuals for purposes described in sec_4945 such records shall include i afl information the foundation secures to evaluate the qualification of potential grantees ii identification of grantees including any relationship of any grantee to the foundation sufficient to make such grantee a disqualified_person of the private_foundation within the meaning of sec_4946 iii specification of the amount and purpose of each grant and iv the follow-up information which the foundation obtains in complying with subparagraphs and of this paragraph as applicable sec_53_4945-4 of the regulations describes the contents of a request for approval of grant procedures the approval procedure does not contemplate specific approval of particular grant programs but instead one-time approval of a system of standards procedures and follow-up designed to result in grants which meet the requirements of sec_4945 thus such approval shall apply to a subsequent grant program as long as the procedures under which it is conducted do not differ materially from those described in the request to the commissioner the information you have submitted establishes that the individuals selected to receive these grants will work with your staff to design a plan or plans in the fields of affordable housing and community development the program is designed to enhance the individual's skill and learning in the field as well as to permit exploration of new solutions to current affordable housing and community development issues the results of this program will be to recognize individual who are making significant contributions to community development and the field of affordable housing increase leadership and profession skill in the area create new solutions to housing problems and perhaps influence your long-term strategies in the area grants are earmarked to be used for any activity described in sec_4945 or or is earmarked to be used in a manner which would violate sec_4945 or there is no apparent agreement oral or written whereby you may cause the grantee to engage in any such prohibited activity and such grant is are the grants made for a purpose other than a purpose described in sec_170 c b in fact used in a manner which violates sec_4945 nor it does not appear that the program or we recognize that you and x will nominate a large number of the candidates for these grants will influence the selection of the grantees and that you may potentially benefit from their projects however we have concluded that any benefit you or x may receive is insubstantial when compared with the overall benefit to the public accordingly we have concluded that this grant-making program will further your charitable purposes re we have considered your procedures under sec_4945 g of the code based on the information submitted and assuming your grant program will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we have determined that your procedures in awarding these grants comply with the requirements of sec_4945 and that monies granted according to these procedures will not be taxable_expenditures to you within the meaning of sec_4945 d this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based and is timited to the facts as stated in your letters of date and date to your organization’s creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 c b of the code is further conditioned on the premise that no grants will be awarded it the approval of these procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 g of the code thus approval will apply to succeeding programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we express no opinion as to the tax consequences of your grants to the recipient under any further we not that you have stated that you will comply with applicable_section of the code reporting requirements with respect to amounts paid to your grant recipients this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter a copy of this letter is being sent to your key district_director sincerely yours q signed garland garter garland a carter chief exempt_organizations technical branch ae
